Exhibit 10.5

PROMISSORY NOTE

(the “Note”)

 

$255,000,000.00

   Date: December 21, 2011

FOR VALUE RECEIVED, INERGY, L.P. (the “Borrower”), HEREBY PROMISES TO PAY to the
order of JPMORGAN CHASE BANK, N.A. (the “Bank”), at its offices located at 10
South Dearborn Street, Chicago, Illinois 60603 or at such other place as the
Bank or any holder hereof may from time to time designate, the principal sum of
TWO HUNDRED FIFTY-FIVE MILLION AND 00/100 DOLLARS ($255,000,000.00), or such
lesser amount as may constitute the outstanding balance hereof (the “Loan”), in
lawful money of the United States, on the Maturity Date (as hereinafter defined)
set forth on the Bank’s books and records, which may be electronic in nature (or
earlier as hereinafter referred to), and to pay interest in like money at such
office or place from the date hereof on the unpaid principal balance of the Loan
made hereunder at a rate equal to the Interest Rate (as hereinafter defined and
computed on the basis of the actual number of days elapsed on the basis of a
360-day year) for the Loan, which shall be payable on the Maturity Date.
Interest on any past due amount, whether at the due date thereof or by
acceleration or upon default, shall be payable at a rate three percent (3%) per
annum above the Interest Rate being charged on the Loan, which rate shall be
computed for actual number of days elapsed on the basis of a 360-day year and
shall be adjusted as of the date of each such change, but in no event higher
than the maximum permitted under applicable law. The Bank is authorized (but not
obligated) to debit any deposit account of the Borrower now or hereafter
maintained by the Borrower with the Bank (a “Deposit Account”) for any amounts
not paid when due hereunder.

Interest

The Bank is authorized to enter on its books and records, which may be
electronic in nature, (i) the amount of the Loan made from time to time
hereunder, (ii) the date on which the Loan is made, (iii) the Maturity Date, it
being understood and agreed that the Loan shall be due and payable no later than
5:00 p.m. (Chicago time) on the date hereof (the “Maturity Date”), (iv) the
interest rate agreed between the Borrower and the Bank as the interest rate to
be paid to the Bank on the Loan (such rate, the “Interest Rate”), which rate
shall be the Prime Rate plus five percent (5%), (v) the amount of each payment
made hereunder, and (vi) the outstanding principal balance of the Loan hereunder
from time to time. The date, amount, rate of interest and maturity date of the
Loan and payment(s) (if any) of principal, the Loan to which such payment(s)
will be applied (which shall be at the discretion of the Bank) and the
outstanding principal balance of Loan shall be recorded by the Bank on its books
and records (which may be electronic in nature) and at any time and from time to
time may be, and shall be prior to any transfer by the Bank and delivery of this
Note, entered by the Bank on a schedule to be attached to this Note by the Bank
(at the discretion of the Bank). Any such entries shall be conclusive in the
absence of manifest error. The failure by the Bank to make any or all such
entries shall not relieve the Borrower from its obligation to pay any and all
amounts due hereunder.

Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to the Loan, together with all fees, charges and other amounts
which are treated as interest on the Loan under applicable law (collectively the
“Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which may
be contracted for, charged, taken, received or reserved by the Bank in
accordance with applicable law, the rate of interest payable in respect of the
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate.



--------------------------------------------------------------------------------

Prepayment

The Borrower shall have the right to prepay the Loan prior to the Maturity Date
without premium or penalty.

Additional Costs

If (a) any applicable domestic or foreign law, treaty, government rule or
regulation now or later in effect (whether or not it now applies to the Bank),
(b) the interpretation, application or administration thereof by a governmental
authority charged with such interpretation, application or administration or
(c) compliance by the Bank with any guideline, request, rules, requirement or
directive of such an authority (whether or not having the force of law),
including, notwithstanding anything herein to the contrary, (i) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation thereof, and (ii) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, regardless of the date enacted,
adopted, issued or implemented, shall (A) affect the basis of taxation of
payments to the Bank of any amounts payable by the Borrower under this Note
(other than taxes imposed on the overall net income of the Bank by the
jurisdiction or by any political subdivision or taxing authority of the
jurisdiction in which the Bank has its principal office), or (B) impose, modify
or deem applicable any reserve, special deposit or similar requirement
(including, without limitation, Federal Deposit Insurance Corporation deposit
insurance premiums or assessments) against assets of, deposits with or for the
account of, or credit extended by the Bank, or (C) impose any other condition
with respect to this Note and the result of any of the foregoing is to increase
the cost to the Bank of extending, maintaining or funding the Loan or to reduce
the amount of any sum receivable by the Bank on the Loan, or (D) affect the
amount of capital required or expected to be maintained by the Bank (or any
corporation controlling the Bank) and the Bank determines that the amount of
such capital is increased by or based upon the existence of the Bank’s
obligations under this Note and the increase has the effect of reducing the rate
of return on the Bank’s (or its controlling corporation’s) capital as a
consequence of the obligations under this Note to a level below that which the
Bank (or its controlling corporation) could have achieved but for such
circumstances (taking into consideration its policies with respect to capital
adequacy) by an amount deemed by the Bank to be material, then the Borrower
shall pay to the Bank, from time to time, upon request by the Bank, additional
amounts sufficient to compensate the Bank for the increased cost or reduced sum
receivable. Whenever the Bank shall learn of circumstances described in this
section which are likely to result in additional costs to the Borrower, the Bank
shall give prompt written notice to the Borrower of the basis for and the
estimated amount of any such anticipated additional costs. A statement as to the
amount of the increased cost or reduced sum receivable, prepared in good faith
and in reasonable detail by the Bank and submitted by the Bank to the Borrower,
shall be conclusive and binding for all purposes absent manifest error in
computation.

Indemnity

The Borrower shall indemnify the Bank, and the Bank’s affiliates and the
respective directors, officers, employees, agents and advisors of such person
and such person’s affiliates (each such person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, penalties, incremental taxes, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee



--------------------------------------------------------------------------------

arising out of, in connection with, or as a result of (i) the execution or
delivery of this Note, the performance by the parties hereto of their respective
obligations thereunder or the consummation of other transactions contemplated
hereby, (ii) the Loan or the use of the proceeds therefrom or (iii) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, penalties, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

Events of Default

In the event of: default in the prompt payment of this Note and all other
liabilities and obligations now or hereafter owed by Borrower to the Bank
hereunder (collectively, “Liabilities”); complete or partial liquidation or
suspension of any business of the undersigned; dissolution, merger,
consolidation or reorganization of the undersigned; general assignment for the
benefit of creditors or insolvency of the undersigned; appointment of a
receiver, conservator, rehabilitator or similar officer for the undersigned, or
for any property of the undersigned; the taking of possession of, or assumption
of control over, all or any substantial part of the property of the undersigned
by the United States government, or any state or political subdivision thereof,
foreign government (de facto or de jure) or any agency of any thereof; calling
of a meeting of creditors, assignment for the benefit of creditors or bulk sale
or notice thereof; then and in any such event, in addition to all rights and
remedies of the Bank under applicable law and otherwise, all such rights and
remedies cumulative, not exclusive and enforceable alternatively, successively
and concurrently, the Bank may, at its option, declare any and all of the
amounts owing under this Note to be due and payable, whereupon the maturity of
the then unpaid balance hereof shall be accelerated and the same, together with
all interest accrued hereon, shall forthwith become due and payable provided,
however, that if a bankruptcy event specified above shall have occurred, all
amounts owing under this Note shall be immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived by the Borrower. Further, acceptance of any payments shall not
waive or affect any prior demand or acceleration of amounts due hereunder, and
each such payment made shall be applied first to the payment of accrued
interest, then to the aggregate unpaid principal or otherwise as determined by
the Bank in its sole discretion.

Definitions

Business Day

A “Business Day” shall mean a day other than Saturday, Sunday or any other day
in which national banking associations are authorized to be closed.

Prime Rate

“Prime Rate” shall mean the rate of interest as is publicly announced by the
Bank from time to time as its Prime Rate. The Prime Rate is a variable rate and
each change in the Prime Rate is effective from and including the date this
change is announced as being effective. THE PRIME RATE IS A REFERENCE RATE AND
MAY NOT BE THE BANK’S LOWEST RATE.



--------------------------------------------------------------------------------

Set-Off

The Borrower hereby gives to the Bank a right of set-off against all moneys,
securities and other property of the Borrower and the proceeds thereof, now or
hereafter delivered to, remaining with or in transit in any manner to the Bank,
its correspondents, affiliates (including J.P. Morgan Securities LLC) or its
agents from or for the Borrower, whether for safekeeping, custody, pledge,
transmission, collection or otherwise or coming into possession, control or
custody of the Bank in any way, and also in addition to set-off rights, a lien
on and security interest in any balance of any Deposit Accounts and credits of
the Borrower with, and any and all claims of the Borrower against the Bank at
any time existing, hereby authorizing the Bank at any time or times, without
prior notice, to apply such balances, credits or claims, or any part thereof, to
the obligations of the Borrower under this Note in such amounts as it may
select, whether contingent, unmatured or otherwise.

Assignment

The Borrower may assign or otherwise transfer its rights or obligations
hereunder pursuant to the Assignment and Assumption Agreement attached hereto as
Exhibit A.

Miscellaneous

The Borrower hereby waives diligence, demand, presentment, protest and notice of
any kind, and assents to extensions of the time of payment, release, surrender
or substitution of security, or forbearance or other indulgence, without notice.

All payments under this Note shall be made without set-off or counterclaim in
lawful money of the United States of America and in immediately available funds
for the Bank’s account at such place as shall be designated by the Bank for such
purpose.

Should any payment of principal or interest become due and payable on any day
other than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day and interest shall continue to accrue at the applicable
rate until such payment is made.

This Note may not be changed, modified or terminated orally, but only by an
agreement in writing signed by the party to be charged and consented to in
writing by the party hereof.

The Bank reserves the right to assign or sell participations in the Loan or the
Note to any entity (including to any Federal Reserve Bank in accordance with
applicable law) and to provide any assignee or participant or prospective
assignee or participant with information of the Borrower previously received by
the Bank, subject to confidentiality requirements. The Borrower’s consent to
such assignment or participation is hereby deemed granted.

The Borrower hereby authorizes the Bank and any other holder of an interest in
this Note (a “Holder”) to disclose confidential information relating to the
financial condition or operations of the Borrower (i) to any director, officer,
employee or affiliate of the Bank or any Holder, (ii) to any purchaser or
prospective purchaser of an interest in the Loan, (iii) to legal counsel,
accountants, and other professional advisors to the Bank or any Holder, (iv) to
regulatory officials, (v) as requested or required by law, regulation, or legal
process or (vi) in connection with any legal proceeding to which the Bank or any
other Holder is a party.

The Borrower shall reimburse the Bank on demand for all costs, expenses and
charges (including, without limitation, fees and charges of external legal
counsel for the Bank and costs allocated by its internal legal department) in
connection with the preparation, performance or enforcement of this Note. In the
event the Bank or any holder hereof shall refer this Note to an attorney for
collection, the Borrower agrees to pay, in addition to unpaid principal and
interest, all the costs and expenses incurred in attempting or effecting
collection hereunder, including reasonable attorney’s fees of internal or
outside counsel, whether or not suit is instituted.



--------------------------------------------------------------------------------

In the event of any litigation with respect to this Note, THE BORROWER WAIVES
THE RIGHT TO A TRIAL BY JURY and all rights of setoff and rights to interpose
counter-claims and cross-claims. The Borrower hereby irrevocably consents to the
jurisdiction of the courts of the State of New York and of any Federal court
located in such State in connection with any action or proceeding arising out of
or relating to this Note. The execution and delivery of this Note has been
authorized by the board of directors of the Borrower. The Borrower hereby
authorizes the Bank to complete this Note in any particulars according to the
terms of the Loan. This Note shall be governed by and construed in accordance
with the laws of the State of New York applicable to contract made and to be
performed in such State, and shall be binding upon the successors and assigns of
the Borrower and inure to the benefit of the Bank, its successors, endorsees and
assigns.

[Signature Page Follows]



--------------------------------------------------------------------------------

If any term or provision of this Note shall be held invalid, illegal or
unenforceable the validity of all other terms and provisions hereof shall in no
way be affected thereby.

 

INERGY, L.P., as the Borrower

By: INERGY GP, LLC,

its managing general partner

By   /s/ R. Brooks Sherman, Jr.   Name: R. Brooks Sherman, Jr.   Title:
Executive Vice President, Chief Financial Officer